ITEMID: 001-22038
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: ANTIKAINEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Jorma Antikainen, is a Finnish national, born in 1942 and living in Joensuu. He is represented before the Court by Mr U.Väänänen, a lawyer practising in Joensuu.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a professional race horse trainer who participates in trotting races with his own horses and/or horses trained by him. On 9 November 1996 a horse called Brisco Vencedor, which was trained by the applicant, tested positive in a doping-test at the Kouvola Race.
On 18 December 1996 the Board of Directors of Hippos (Suomen Hippos r.y., Finlands Hippos r.f; the Central Organisation for Finnish Horse Racing and Breeding.) suspended the applicant and Brisco Vencedor from racing for a period of six months (from 2 December 1996 until 1 June 1997). The suspension order included racing, training a horse as its official trainer and enrolment of a horse in a race. The prize money of 30,000 Finnish Marks (FIM) won by Brisco Vencedor in Kouvola was withdrawn and the prize money of 20,000 FIM won by the same horse in the Vermo Race earlier was ordered to be refunded to the race organiser. The applicant’s request to be heard before the Board of Directors and to hold an oral hearing was refused.
On 31 December 1996 the applicant appealed against the Board of Directors’ decision to the Race Court (ravituomioistuin, travdomstolen), requesting an oral hearing. The applicant insisted that it would have been important to hear witnesses about the circumstances in which the doping-test was taken and the methods used.
On 14 May 1997 (i.e. two weeks before the suspension order ended) the Race Court rejected the applicant’s appeal without holding an oral hearing.
The applicant has not instituted any proceedings before ordinary courts.
B. Relevant domestic law and practice
Horse racing (in the present case, in particular, trotting) is administered in Finland by Hippos, a registered association to which the Act on Associations (yhdistyslaki, föreningslag; 1989/503) is applied. The Board of Directors of Hippos ratifies the trotting regulations to be followed in the trotting races in Finland. Rule 40 of the above-mentioned regulations deals with questions concerning doping, medical substances and punishment for breaching the rule. According to Rule 40, the punishment for a breach of the said rule is determined by the Board of Directors of Hippos. If the length of such a punishment exceeds three months, the decision may be appealed against to the Race Court. The Members of the Race Court are appointed by the Delegation of Hippos.
According to the Act on Associations, an association must have rules which fulfil all the conditions given in the Act. The lawfulness of the rules of an association are examined by the Association Register (yhdistysrekisteri, föreningsregistret) at the time of the registration of the association. According to Section 32 of the Act on Associations, a member of an association may institute proceedings against the association before ordinary courts if he considers a decision of the association to be unlawful.
Hippos only allows other associations as it members. Private persons are members of such associations instead of being members of Hippos itself and have, thus, no right to institute proceedings against Hippos.
In its decision of 14 October 1998 the Supreme Court (KKO 1998:122) observed that a manifest and sufficient need for legal protection constitutes a ground for bringing a case concerning a suspension order given by a sports association before a court to obtain a decision on merits. The Supreme Court further reasoned that such a need for legal protection arises when the suspension order has “such significant financial and other effects as are usually not involved in the membership of an association”. In the said case the District Court had issued its decision on 22 May 1996 and the Court of Appeal on 24 October 1996.
The decision of 25 November 1998 of the Supreme Court (KKO 1998:143) did not concern the legitimacy of a suspension order but a request to have enforcement of a suspension order repealed as an interim measure in the ordinary court. The Supreme Court found that the repealing of the enforcement of a suspension order fell within the scope of application of Chapter 7, Section 3 of the Code on Judicial Procedure, providing for interim measures. In the said case the District Court had issued its decision on 29 October 1997.
